Citation Nr: 0118678	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  96-25 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for a gunshot wound 
scar of the right thigh, currently rated as noncompensable, 
on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from October 1950 to September 
1953.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in San Juan, 
Puerto Rico.  A rating decision in August 1995 granted 
service connection for the gunshot wound scar of the right 
thigh, evaluated as noncompensable.  The veteran appealed 
this original evaluation.  A rating decision in January 1997 
denied service connection for PTSD.


FINDINGS OF FACT

1.  The veteran was engaged in combat in Korea during 
service.

2.  There is no diagnosis of PTSD of record. 

3. The gunshot wound scar of the right thigh was tender and 
painful from October 13, 1993 to August 17, 1999.

4.  The gunshot wound scar of the right thigh is asymptomatic 
effective from August 18, 1999.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; (West 1991); 38 C.F.R. §  3.304 (2000).

2.  The criteria for a 10 percent rating for the gunshot 
wound scar of the right thigh effective from October 13, 1993 
to August 17, 1999 have t been met.  38 U.S.C.A. §§ 1155, 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7804 (2000).

3.  The criteria for a compensable rating effective from 
August 18, 1999 have not been met.  38 U.S.C.A. §§ 1155, 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

This is a fire related case.  The report of the separation 
examination, which is the only service medical record 
available, discloses no evidence of a psychiatric disorder.  
On the separation examination, a one half inch circular scar 
as a result of an old gunshot wound was noted on the anterior 
aspect of the right thigh.

The DD 214 discloses that the veteran was awarded the Combat 
Infantry Badge and sustained a gunshot wound while engaging 
the enemy in Korea.

The veteran received a VA muscle examination in September 
1994.  He complained of localized right knee pain associated 
with weakness and itching in the scar area.  He complained of 
numbness of the right leg and difficulty walking.  The pain 
was worse upon walking a lot.  The right quadriceps muscle 
was involved.   There was no tissue loss in comparison to the 
left thigh.  On the right medial anterior thigh there was a 
horizontal liner shaped scar two centimeters long and .5 
centimeters wide, brownish in color, and tender to palpation.  
There were no adhesions or damage to tendons.  There was no 
damage to bone, joints, and nerves.  The muscle strength of 
the right quadriceps muscle was 4/5.  There was evidence of 
pain upon palpation on the right scar area.  There was no 
evidence of muscle hernia.  He had an absent right patellar 
and Achilles reflex and a positive strait leg raising on the 
right leg.  X-rays of the right knee showed degenerative 
changes.  The pertinent diagnosis was status post gunshot 
wound of the anterior medial aspect of the right thigh, 
residual scar healed.  

In August 1995, a VA physician reviewed the claims file and 
stated the residual of the gun shot wound was a well healed 
scar with no chronic functional disability.  In his 
estimation, it had remained static for the last 41 years.  He 
also stated that any functional disability of the right leg 
and back are due to postservice causes, unrelated to the 
right thigh gunshot wound.  The examiner stated that it was 
unusual to have a well-healed scar, asymptomatic in 1953 to 
become tender and painful after so many years.  

A rating action in August 1995 granted service connection for 
the gunshot wound scar of the right thigh, evaluated as 
noncompensable from October 13, 1993. 

The veteran received a VA PTSD examination in October 1996.  
His claims folder was furnished to the examiner.  The veteran 
reported that he was married and lived with his wife and son.  
He was a lawyer, who finished law school in 1965 and then 
worked in his own law office.  He had never been on 
psychiatric treatment.  He denied the use of alcohol.  
Because this was his first claim for PTSD and with no history 
of symptoms or treatment, a psychological evaluation was 
requested, and then a Board of three psychiatrists 
evaluation.

In December 1996, the Board of three psychiatrists reported 
they had initially seen the veteran in October and there was 
absolutely no evidence of any kind of psychiatric treatment 
or symptoms subsequent to the veteran's military service.  
His daughter was also a lawyer so he only went some days a 
week and rarely went to court because he remained in the 
office.  He reported that when he went to the National 
Cemetery he tended to develop nightmares that were related to 
the experiences that he had in combat.  He remembered friends 
that died in the war, etc.  He knew if he watched this type 
of movie he would develop nightmares at night.  His wife told 
him at times he woke up shouting.

The veteran came to the interview adequately dressed and 
groomed.  He was alert and aware of the situation.  He was 
noted to be tense and apprehensive regarding the questioning.  
He repeated that he was making this claim because he believed 
that he had a right to do so because he was in combat during 
the war but there were no other symptoms besides the 
nightmares.  There were no dissociative episodes.  He had not 
been effected emotionally by the experience in the war 
throughput his life.  He had been able to study to work to 
maintain his career and he had a stable family life.  There 
were no delusions or hallucinations.  He had no suicidal or 
homicidal ideas.  The effect was adequate to the emotional 
content.  The mood throughout the interview and even in the 
description of his memories of his military experiences was 
completely calm.  

The examination further showed that he was oriented to 
person, place, and time.  Memory was well preserved and so 
was his intellectual capacity.  His judgment was good and his 
insight fair.  As reflected in the psychological evaluation 
and observed during the examination by the three 
psychiatrists, there were absolutely no symptoms of any kin 
of significant mental disorder.  Therefore, the final 
diagnosis was no mental disorder.

The veteran received a VA scar examination on August 18, 
1999.  It was reported that he received a shell fragment 
wound to the right thigh while in combat in Korea.  He 
complained of moderate pain on the scar area and an itching 
sensation, which irradiated to the testicles.  There was a 2 
centimeter oval shaped scar noted on the right thigh.  It was 
not tender to palpation.  It had no adhesions and a normal 
texture.  There was no ulceration or breakdown of the skin.  
There was no elevation or depression of the scar.  There was 
no underlying tissue loss.  

There was no inflammation, edema, or keloid formation.  The 
middle portion of the scar was of brownish color.  On the 
peripheral scar area, there was loss of coloration.  The scar 
was not cosmetically disfiguring.  There was no limitation by 
function of the scar.  It was not crossing any joint.  The 
diagnosis was scar, residual of gunshot wound, right thigh.  

A private medical report dated in June 2000 discloses the 
veteran has stenotic disease of the calf arteries.  


Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

The Veterans Claims Assistance Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

In this regard, the Board notes that VA has a duty to notify 
the appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran was 
informed in the August 1995 and January 1997 rating 
decisions, and February 1995 and May 1997 the Statements Of 
The Case (SOC), of the requirements necessary to establish 
his claims.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In connection with this matter, the majority of 
the service medical records apparently were destroyed during 
a fire at the National Personnel Records Center and attempts 
to reconstruct the records have been unsuccessful.  However, 
the Board notes that the veteran has not claimed that he was 
treated in service for his psychiatric disorder.  The Board 
is of the opinion that additional development in this area 
would be counter productive.  Also, the veteran has undergone 
several VA examinations during the appeal period and he has 
not indicated that he has received treatment for the 
disabilities in issue.

Concerning the PTSD, prior to March 7, 1997, service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in- service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptoms and the claimed in-service stressor.  
If the claimed stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that he was awarded a combat citation would be accepted, 
absent evidence to the contrary, as conclusive evidence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1996).  

Effective on and after March 7, 1997, service connection for 
PTSD required medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a) (2000); a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
established that the veteran engaged in combat with the enemy 
and the claimed stressor was related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor was consistent with the 
circumstances, conditions, or hardships of the his service, 
the veteran's lay testimony alone could establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).

The RO has not considered the veteran's claim in conjunction 
with the revised regulation nor has the veteran been 
furnished the revised regulation.  However, in the veteran's 
case, his combat stressors are not questioned.  He was 
awarded the CIB and sustained a gunshot wound to the right 
lower extremity.  Also, the December 1996 VA psychiatric 
examination was presumably conducted in accordance with 
Diagnostic and Statistical Manual of Mental Disorders, fourth 
edition (DSM-IV) effective on November 7, 1996.  

The Board finds that the change to the regulation as it 
pertains to this case is not so significant that the Board is 
unable to proceed.  As there is no essential substantive 
change affecting this case, neither the old nor the new 
provisions are more liberal as affects this claim.  As such, 
the Board finds that a current decision based on the merits 
is not prejudicial to the veteran.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  Accordingly the Board is satisfied that 
the VA fulfilled its duties pursuant to the Veterans Claims 
Assistance Act.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

As previously indicated the veteran's combat stressors are 
verified.   He was awarded the Combat Infantry Badge and 
sustained a gunshot wound while engaging the enemy.  However, 
this fact, in and of itself, is insufficient to support a 
grant of service connection for PTSD.  The medical evidence 
must also show that the veteran has PTSD related to these 
combat stressors.  In December 1996 the veteran was examined 
by a board of three psychiatrists.  He was also evaluated by 
a psychologist.  After a review of the claims folder, the 
psychological evaluation, and a psychiatric examination, the 
board determined that there were absolutely no symptoms of 
any kind of mental disorder.  Therefore, in the absence of a 
diagnosis of PTSD, the Board finds the preponderance of 
evidence is against the veteran's claim for service 
connection for PTSD.  


Gunshot wound scar

The veteran currently has a noncompensable evaluation under 
Diagnostic Code 7805 for the gunshot wound scar.  Diagnostic 
code 7805 provides that scars may be rated based on the 
limitation of motion of the part affected.  A 10 percent 
rating is also warranted under Diagnostic Code 7803 for 
scars, which are superficial, poorly, nourished, with 
repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars, which are 
tender and painful on objective demonstration.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a zero percent evaluation is provided where flexion is 
limited to 60 degrees.  For flexion limited to 45 degrees, a 
10 percent evaluation is provided. For flexion limited to 30 
degrees, a 20 percent evaluation is provided.  For flexion 
limited to 15 degrees, a maximum 30 percent evaluation is 
provided.

Under Diagnostic Code 5261 for limitation of extension of the 
leg to 5 degrees, a zero percent evaluation is provided.  For 
extension limited to 10 degrees, a 10 percent evaluation is 
provided.  For extension limited to 15 degrees, a 20 percent 
evaluation is provided.  For extension limited to 20 degrees, 
a 30 percent evaluation is provided.  For extension limited 
to 30 degrees, a 40 percent evaluation is provided.  For 
extension limited to 45 degrees, a maximum 50 percent 
evaluation is provided.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

As noted in the introduction of this remand, this appeal 
arises from initial rating of the veteran's service connected 
disability.  In such cases, the Court has stated that 
"'separate ratings can be assigned separate periods of time 
based on facts found', a practice known as 'staged' ratings."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999)

To summarize, lay statements are deemed competent with regard 
to the description of the symptoms concerning the residuals 
of the gunshot wound to the right thigh. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

In this regard, the September 1994 VA examination showed a 
horizontal linear shaped scar at the right medial anterior 
thigh.  The scar was described as painful and tender.  
However, the most recent VA examination on August 18, 1999 
found no abnormality pertaining to the scar.  The examination 
showed that the scar was not tender.  Additionally, there was 
no evidence of any underlying tissue and there was no 
evidence of any functional impairment.   

After reviewing the records in conjunction with the Fenderson 
case, it is the Board's judgment that the criteria for a 10 
percent rating was met at the time of the September 1994 
examination pursuant to Diagnostic Code 7804.  However, the 
Board further finds that at the time of the August 18, 1999 
examination the scar was asymptomatic.  According a 10 
percent rating is warranted effective from October 13, 1993 
to August 17, 1999.  Thereafter, the shell fragment wound 
scar is rated as non-compensable.  

This same evidence does not provide a basis for a rating in 
excess of 10 percent from October 13, 1993 to August 17, 
1999.  The September 1994 examination showed no tissue loss 
or adhesions.  Although the examination indicated that the 
strength of the quadriceps muscle was 4/5, a VA physician 
indicated in August 1995 that any functional disability was 
due to postservice causes and unrelated to the right thigh 
gunshot wound.  The examinations do not indicate the presence 
of any muscle damage.  The Board is satisfied that any 
functional impairment as indicated in the Deluca case is 
included in the 10 percent rating.

ORDER

Entitlement to service connection for PTSD is denied.  

An increased rating of 10 percent is warranted for the 
gunshot wound scar of the right thigh from October 13, 1993 
to August 17, 1999 subject to the law and regulations 
governing the payment of monetary benefits and thereafter the 
scar is rated as noncompensable.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

